ICJ_093_LegalityNuclearWeaponsArmedConflict_WHO_NA_1996-07-08_ADV_01_NA_04_FR.txt. 97

OPINION DISSIDENTE DE M. SHAHABUDDEEN
[Traduction]

La raison de mon dissentiment tient, qu’il me soit permis de le dire, à
ce que la décision de la Cour procéde d’une appréciation erronée de la
question posée par l’Organisation mondiale de la Santé (OMS). Il en
résulte que l’on n’a pas attaché l’importance qu’il fallait à la distinction
entre points préliminaires et fond, telle que cette distinction se présente
par rapport à la question posée: le motif de la décision préliminaire de la
Cour qui l’a amenée à ne pas donner l’avis demandé relève du fond. C’est
moins un motif pour ne pas répondre qu’une réponse à la question; il
n’est pas nécessaire d’aller plus loin pour fournir une réponse.

* Ok

Quel est, en premier lieu, le sens de la question posée par POMS?
Contrairement à ce que pourrait donner à penser l'intitulé de l’affaire,
nul n’a soutenu qu’il entrait «dans le cadre de [l’lactivité» de OMS, au
sens de l’article 96, paragraphe 2, de la Charte, de présenter la question
de la licéité de l’utilisation des armes nucléaires comme se suffisant à elle-
même ou, comme le dit la Cour, de demander «un avis sur la licéité de
Putilisation des armes nucléaires en général» (avis consultatif, par. 28).
Il n’est pas possible de déduire d’une référence au «droit international»
dans la question que l’on a eu l’intention de soulever un problème sans
rapport avec les attributions de l'OMS.

La Cour pourrait, je crois, interpréter plus raisonnablement la ques-
tion. Comme l’indique la mention qui figure au début de cette question et
concerne les «effets des armes nucléaires sur la santé et l’environne-
ment», POMS ne demande pas si l’utilisation d'armes nucléaires par un
Etat au cours d’une guerre ou d’un autre conflit armé constituerait une
violation de ses obligations au regard d’un domaine du droit internatio-
nal sans lien avec les activités de l'Organisation; elle demande seulement
si cette utilisation constituerait une violation des obligations de Etat au
regard du droit international dans la mesure où elle constituerait aussi
une violation de ses obligations au regard de la Constitution de OMS.
La Cour a, je crois, écarté trop légèrement les références que contient la
question aux «effets des armes nucléaires sur la santé et l’environne-
ment» et à la «Constitution de POMS».

La question de l'OMS porte essentiellement sur le point de savoir si
Putilisation d’armes nucléaires par un Etat membre constituerait une vio-
lation de ses obligations tant au regard du droit international qu’au
regard de la Constitution de l'OMS et non pas, comme la Cour l’estime,
sur le problème général de la licéité de l’emploi d’armes nucléaires envi-

35
UTILISATION DES ARMES NUCLÉAIRES (op. DISS. SHAHABUDDEEN) 98

sagé indépendamment de la question de savoir si cet emploi constituerait
une violation des obligations de l’Etat au regard de la Constitution de
POMS.

*

J'en viens, en deuxième lieu, à la compétence de l'OMS relativement à
une demande d’avis consultatif sur le point de savoir si un certain com-
portement de la part d’un Etat membre (en l’espèce l’utilisation d’armes
nucléaires) contreviendrait aux obligations que la Constitution de l'OMS
impose à cet Etat.

La Cour dit à juste titre que les mesures que doit prendre l'OMS dans
une situation donnée ne dépendent pas de la licéité des causes qui sont à
l’origine de cette situation. Ainsi, pour déterminer quelles doivent être ses
fonctions dans une certaine situation, l'OMS n’est pas fondée à deman-
der un avis consultatif sur la licéité des causes qui sont à l’origine de cette
situation. I] lui incomberait de faire face à cette situation sans rechercher
si l’État qui l’a provoquée a violé ou non les obligations qui découlent de
la Constitution de POMS. Une autre question qui se pose est la suivante:
s’agissant de déterminer les droits et obligations respectifs de l’Organisa-
tion et d’un Etat membre, OMS peut-elle demander un avis consultatif
pour savoir si, en causant une situation qui contraint Organisation à
intervenir, cet Etat membre a contrevenu aux obligations que lui impose
la Constitution de l'OMS? L’OMS a-t-elle compétence pour solliciter un
avis consultatif sur le point de savoir s’il y a eu ou non violation?

Dans le cours de ses activités, POMS peut se voir confrontée aux
conséquences difficiles du comportement d’un Etat membre. Si ce com-
portement constitue une violation des obligations de cet Etat au regard
de la Constitution de l'OMS, celle-ci pourrait prendre ou adopter les
mesures de redressement voulues pour éliminer tout obstacle éventuel à
l'exercice de ses activités. Il en résulte qu’une question juridique sur le
point de savoir s’il y a eu ou non violation peut se poser «dans le cadre de
[llactivité» de POMS.

L’OMS peut par conséquent poser à la Cour, comme elle le fait, une
question relative au point de savoir si un certain comportement de la part
d’un Etat (en l'espèce l’utilisation d’armes nucléaires) constituerait une
violation des obligations de cet Etat au regard de la Constitution de
POrganisation.

*

Je vais examiner en troisième lieu la proposition d’après laquelle la
décision de la Cour concerne le fond.

La question de savoir si un certain comportement d’un Etat constitue-
rait une violation de ses obligations au regard de la Constitution de
l'OMS soulève deux problèmes: i) L’obligation existe-t-elle? ii) Si l’obli-
gation existe, le comportement dont il s’agit constitue-t-il une violation?

36
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 99

Si Pobligation existe bien, la réponse à la question sera affirmative ou
négative selon que le comportement de Etat sera ou non considéré
comme une violation.

En revanche, si la Cour estime que l’obligation elle-même n’existe pas,
il en résulte par hypothèse que le comportement dont il s’agit ne saurait
constituer une violation au regard de la Constitution de l'OMS. Cela suf-
fit pour qu’une réponse soit fournie à la question — une réponse négative
mais une réponse tout de même.

Ayant analysé la Constitution de POMS, la Cour conclut que l’Orga-
nisation n’a pas compétence pour poser la question de la licéité de
l’utilisation des armes nucléaires. Cela revient à dire que la Constitution
de l'OMS n’impose pas aux Etats membres l’obligation de ne pas employer
des armes, comme les armes nucléaires, pouvant avoir des effets sur la
santé et l’environnement car, si les Etats membres avaient cette obliga-
tion, l'OMS aurait été habilitée à poser une question sur la licéité d’une
utilisation d’armes ayant éventuellement contrevenu à cette obligation
constitutionnelle.

Si, aux termes de la Constitution de l'OMS, un Etat membre n’a pas
l'obligation de ne pas recourir à des armes (comme les armes nucléaires)
pouvant avoir des effets sur la santé et l’environnement, il en résulte que
l’utilisation de ces armes ne viole aucune obligation imposée par cette
Constitution. C’est là une réponse à la question posée par l'OMS. La
décision de la Cour concerne donc le fond de la question qui lui est
adressée.

*

Cette approche se fonde manifestement sur une certaine conception de
la distinction a faire entre le fond et les points préliminaires. Quel critére
général adopter pour définir ce qu’est le fond? Pour reprendre une for-
mule tirée du domaine contentieux:

«le fond d’un différend comprend les points de fait et de droit qui
donnent lieu à une cause d’action et qu’un Etat demandeur doit
établir pour avoir droit 4 la réparation demandée» (Anglo-Iranian
Oil Co., exception préliminaire, arrêt, C.LJ. Recueil 1952, opinion
dissidente de M. Read, p. 148).

L’affaire en cause reléve certes de la compétence consultative de la
Cour et il convient d’être prudent, mais cette conception de base paraît
transposable. Cela résulte implicitement du paragraphe 16 de ia décision
de la Cour. Celui-ci, d’après moi, reconnaît que, pour répondre affirma-
tivement à la question posée en l’espèce, la Cour devrait constater qu’en
droit les Etats membres ont l'obligation, imposée par la Constitution de
POMS, de ne pas utiliser au cours d’une guerre ou d’un autre conflit armé
des armes pouvant avoir des effets sur la santé et l’environnement et
qu’en fait l’emploi d'armes nucléaires entrainerait de tels effets. Le pro-
blème de savoir si un Etat est bien tenu par une telle obligation relèverait

37
UTILISATION DES ARMES NUCLÉAIRES (OP. DISS. SHAHABUDDEEN) 100

donc du fond (voir le raisonnement exposé dans Compagnie d'électricité
de Sofia et de Bulgarie, arrêt, 1939, C.P.JI. série A/B n° 77, p. 82-83;
Barcelona Traction, Light and Power Company, Limited, exceptions
préliminaires, arrêt, C.I.J. Recueil 1964, p. 44-46, et opinion dissidente
de M. Morelli, p. 110-112; Barcelona Traction, Light and Power Com-
pany, Limited, deuxième phase, arrêt, C.IJ. Recueil 1970, opinion indi-
viduelle de M. Morelli, p. 226 et suiv., et Sud-Ouest africain, deuxième
phase, arrêt, C.I.J. Recueil 1966, p. 19, par. 7).

+ _*

La conclusion à laquelle on est parvenu plus haut est que l'OMS peut
poser à la Cour, comme elle le fait, une question sur le point de savoir si
un certain comportement de la part d’un Etat constituerait une violation
des obligations de cet Etat au regard de la Constitution de l'OMS. II se
peut que ces obligations n’existent pas et qu’elles ne puissent donc pas
être violées. Cela signifierait que, sur le fond, la réponse à la question
serait «non», mais cela serait sans influence sur l’aptitude de l'OMS à
poser la question.

La décision de la Cour implique que la Constitution de POMS n’impose
pas aux Etats membres l'obligation de ne pas recourir aux armes nu-
cléaires. Il en résulte que l’utilisation de telles armes par un Etat membre
ne constituerait pas «une violation de ses obligations au regard du droit
international, y compris la Constitution de l'OMS», pour reprendre les
termes de la question telle qu’elle est interprétée plus haut.

Cela signifie que la Cour répond à la question que l'OMS lui a
adressée, qu’elle ne refuse pas réellement d’y répondre. Le lecteur de la
décision de la Cour n'ira pas penser que la Cour doive faire autre chose
pour apporter une réponse. Que la Cour réponde par l’affirmative ou par
la négative, expressément ou implicitement, correctement ou erronément,
elle ne peut répondre que si elle présume que l'OMS a la compétence vou-
lue pour poser la question. Or c’est ce que la Cour dénie. Je me permets
d’avoir un autre avis.

(Signé) Mohammed SHAHABUDDEEN.

38
